UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2203



EDWARD R. ROUSE,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST, JR.,       Acting   Secretary   of
Veterans Affairs,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-425-3)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward R. Rouse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward R. Rouse appeals from the district court’s order dis-

missing without prejudice his civil action. The district court

dismissed Rouse’s complaint without prejudice for failure to show

that he had exhausted his administrative remedies. Because a dis-

missal without prejudice is not generally appealable, we dismiss

the appeal. See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2